 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    BENTON PAIUTE ECONOMIC                            No. 2:18-cv-00755-TLN-EFB
      DEVELOPMENT CORPORATION, a Tribal
12    Entity of the Benton Paiute Tribe,
13                      Plaintiff,                      ORDER
14           v.
15    BENTON RESEARCH & DEVELOPMENT,
      LLC, a California Limited Liability
16    Corporation; WAYNE BRYAN, in his
      individual capacity, and DOES 1–12,
17
                        Defendants.
18

19

20          This matter is before the Court on Defendants Benton Research and Development, LLC

21   (“Benton R&D”) and Wayne Bryan’s (collectively, “Defendants”) Motion for Attorney’s Fees.

22   (ECF No. 43.) Plaintiff Benton Paiute Economic Development Corporation (“Plaintiff”) opposes

23   the motion. (ECF No. 44.) Defendants filed a reply. (ECF No. 45.) For the reasons set forth

24   below, the Court DISMISSES Defendants’ Motion for Attorney’s Fees.

25   ///

26   ///

27   ///

28   ///


                                                    1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND
 2          On January 23, 2016, Plaintiff and Benton R&D entered into an agreement (“Agreement”)
 3   whereby Benton R&D would have exclusive license to cultivate, sell, process, transport, and
 4   distribute cannabis on Plaintiff’s tribal land for a period of twenty years. (ECF No. 43 at 5.) In
 5   exchange, Benton R&D would pay Plaintiff 25 percent of its net income from sales. (Id.) In
 6   reliance on the Agreement, Benton R&D allegedly invested over three million dollars into
 7   machinery and a facility for the cultivation and distribution process. (Id.) During the first year of
 8   production, Plaintiff allegedly locked Benton R&D out of the building, took occupancy, and
 9   began using the facility and equipment to cultivate the products themselves. (Id.)
10          On September 5, 2017, Benton R&D sued Plaintiff in the Los Angeles County Superior
11   Court. (Id.) The state complaint sought to compel arbitration and requested an injunction against
12   Plaintiff’s occupancy of the building and use of Benton R&D’s equipment. (Id. at 5–6.) Plaintiff
13   removed the case to federal court in the Central District of California. (Id. at 6.) However, the
14   Central District remanded the case for lack of jurisdiction since the complaint, which was based
15   on a breach of contract claim, did not seek to encumber Plaintiff’s tribal land. (Id.) On remand,
16   the parties stipulated to transfer the case to the Mono County Superior Court. (Id.) On December
17   20, 2018, the Mono County Superior Court entered an order finding the Agreement between the
18   parties valid. (Id.; ECF No. 43-2.)
19          Meanwhile, on April 3, 2018, before the state case was transferred to Mono County,
20   Plaintiff filed the instant action in the Eastern District seeking declaratory judgment to invalidate
21   the Agreement between the parties. (See generally ECF Nos. 1, 7, 21.) After a series of motions
22   related to the Complaint, this Court issued a Minute Order directing the parties to submit
23   supplemental briefing to address whether the Court has jurisdiction over this case in light of the
24   pending related state court action. (ECF No. 38.) The parties submitted supplemental briefings
25   (ECF Nos. 39, 40), but prior to the Court’s ruling on this issue, Plaintiff filed a Notice of
26   Voluntary Dismissal (ECF No. 41). The Court dismissed this case without prejudice on July 26,
27   2019. (ECF No. 42.) Subsequently, Defendants filed the instant Motion for Attorney’s Fees
28   pursuant to California Civil Code § 1717. (ECF No. 43.)

                                                        2
 1          II.     STANDARD OF LAW
 2          Under the American rule for attorney’s fees, each party to a lawsuit must pay its own
 3   attorney’s fees unless otherwise provided by statute or agreement. Trope v. Katz, 11 Cal. 4th 274,
 4   278–79 (1995); see also Cal. Civ. Proc. Code § 1021. California Civil Code § 1717 provides that
 5   where the parties have contractually obligated themselves to pay attorney’s fees, the “prevailing
 6   party” shall be awarded attorney’s fees. Cal. Civ. Code § 1717(a). In deciding whether there is a
 7   prevailing party, “the trial court is to compare the relief awarded on the contract claim or claims
 8   with the parties’ demands on those same claims and their litigation objectives as disclosed by the
 9   pleadings, trial briefs, opening statements, and similar sources.” Hsu v. Abbara, 9 Cal. 4th 863,
10   876 (1995). “The prevailing party determination is to be made only upon final resolution of the
11   contract claims and only by a comparison of the extent to which each party has succeeded and
12   failed to succeed in its contentions.” Id. (citation and internal quotations omitted). This Court, in
13   its discretion, is also free to determine “that there is no party prevailing on the contract.” Cal.
14   Civ. Code § 1717(b)(1).
15          III.    ANALYSIS
16                  A.      Jurisdiction
17          As an initial matter, the Court addresses the jurisdictional issue still pending in this case.
18   On July 15, 2019, the Court issued a Minute Order directing the parties to submit supplemental
19   briefings “addressing (1) whether this Court has jurisdiction over the present matter under the
20   Declaratory Judgment Act and (2) if so, whether this Court should decline to exercise its
21   jurisdiction under Brillhart v. Excess Ins. Co., 316 U.S. 491 (1942)[,] and its progeny in favor of
22   the parallel state court proceeding related to this matter.”1 (ECF No. 38.) Defendants filed a
23
     1       In Brillhart, the Supreme Court held that a district court has discretion to dismiss a federal
24   declaratory judgment action when “the questions in controversy . . . can better be settled in” a
     pending state court proceeding. Brillhart, 316 U.S. at 495. The non-exhaustive factors identified
25   by Brillhart for a district court to consider when exercising jurisdiction include: (1) avoiding
26   needless determination of state law issues; (2) discouraging litigants from filing declaratory
     actions as a means of forum shopping; and (3) avoiding duplicative litigation. See Gov’t Emp.
27   Ins. Co. v. Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998) (discussing Brillhart factors). The Ninth
     Circuit has suggested additional factors the district court may consider, including “whether the
28   use of a declaratory action will result in entanglement between the federal and state court

                                                         3
 1   supplemental brief asserting there is no independent basis for federal jurisdiction in this case.
 2   (See ECF No. 39.) Plaintiff filed a supplemental brief conceding there is no federal jurisdiction
 3   since the “Mono County Superior Court made clear . . . the state court proceeding does not pose a
 4   threat to Tribal land and Tribal property rights.” (ECF No. 40 at 3.) As a result of the state order,
 5   Plaintiff “fil[ed] a Notice of Voluntary Dismissal Without Prejudice . . . reserving its right to re-
 6   file this litigation should Defendant once again allege an interest or ‘exclusive right’ in Tribal real
 7   property.” (Id.; see also ECF No. 41.)
 8          Based on this record, the Court declines to assert jurisdiction over this matter. Knapp v.
 9   Depuy Synthes Sales Inc., 983 F. Supp. 2d 1171, 1176 (E.D. Cal. 2013) (citing Gov’t Emp. Ins.
10   Co., 133 F.3d at 1225) (“If there are parallel state proceedings involving the same issues and
11   parties pending at the time the federal declaratory action is filed, there is a presumption that the
12   entire suit should be heard in state court.”). Here, the related state court proceeding would
13   “afford more complete relief,” and “avoid needless determination of state law issues,” since the
14   claims in the instant matter are based on the same Agreement which is at issue in the state court
15   proceeding. Id.; see also Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006) (“Whenever it
16   appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject
17   matter, the court shall dismiss the action.”).
18                  B.      Fees Motion
19          Based on the foregoing, Defendants’ fees motion is properly dismissed. Nonetheless, in
20   addition to the reasons it declines to retain jurisdiction over this matter, the Court cannot rule on
21   Defendants’ fees motion because there has been no adjudication on the merits and therefore no
22   prevailing party. (See ECF No. 43-2 at 3); see also Cal. Civ. Code § 1717(b)(1);
23   DisputeSuite.com, LLC v. Scoreinc.com, 2 Cal. 5th 968, 976–81, (2017) (upholding denial of
24   defendant’s motion for attorney’s fees because plaintiff’s dismissal was not dispositive of the
25   underlying contractual dispute where same dispute was being litigated in another forum).
26          Here, the parties concede this action arises from an ongoing state court case. Indeed, the
27

28   systems.” Id. at 1225 n.5.

                                                         4
 1   parties’ briefing indicates the contract claims have not yet been adjudicated because the parties
 2   are currently attending court-ordered arbitration in the related state court matter. (See ECF No.
 3   43-2 at 2–3.) Therefore, the Court is unable to make a determination as to the prevailing party.
 4   Amtax Holdings 463, LLC v. KDF Communities-Hallmark, LLC, No. 8:17-cv-01899-JLS-AS,
 5   2018 WL 4740330, at *2 (C.D. Cal. Mar. 7, 2018) (“a trial court’s order compelling a dispute to
 6   arbitration does not ‘determine[ ] the parties’ substantive rights,’ and therefore, ‘no party has yet
 7   prevailed within the meaning of section 1717’”); see also Allied Professionals Ins. Co. v.
 8   Harmon, No. 8:16-cv-1864-JLS-KESx, 2017 WL 5634870, at *2 (C.D. Cal. Nov. 20, 2017) (fees
 9   motion was premature where there had not been “final resolution of the contract claims” pending
10   in arbitration). Furthermore, under these circumstances, attorney’s fees are an issue more
11   appropriately litigated or declared in the state court action. See Brillhart, 316 U.S. at 495; Gov’t
12   Emp. Ins. Co., 133 F.3d at 1225.
13          Accordingly, the Court declines to issue a ruling on Defendants’ Motion for Attorney’s
14   Fees and the motion is DISMISSED.
15          IV.     CONCLUSION
16          For the foregoing reasons, Defendants’ Motion for Attorney’s Fees (ECF No. 43) is
17   DISMISSED.
18          IT IS SO ORDERED.
19   DATED: May 17, 2021
20

21
                                                                    Troy L. Nunley
22                                                                  United States District Judge
23

24

25

26

27

28

                                                        5
